                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


LAVALL T. LEE,

                       Plaintiff,

               v.                                                      Case No. 19-C-614

ARMOR CORRECTIONAL HEALTH
SERVICES, et al.,

                       Defendants.


                                              ORDER


       This matter comes before the court on Plaintiff Lavall Lee’s most recent motion to compel.

Dkt. No. 99. Civ. L.R. 37 requires that all motions to compel include “a written certification by

the movant that, after the movant in good faith has conferred or attempted to confer with the person

or party failing to make disclosure or discovery in an effort to obtain it without court action, the

parties are unable to reach an accord.” In other words, before filing a motion to compel, a party

needs to first discuss its dispute with the opposing party’s lawyer before asking the court to get

involved. And, if they cannot work out the dispute and a party files a motion to compel, the party

must include proof in his motion that he first tried to work it out with the opposing party’s lawyer.

Plaintiff was made aware of this rule by the court on a September 25, 2020 conference to discuss,

in part, a prior motion to compel.

       Plaintiff’s motion is deficient because it does not indicate that Plaintiff attempted to contact

Defendants’ lawyer to resolve any discovery dispute before seeking relief from the court in

accordance with Civ. L.R. 37. Therefore, the court will deny his motion as premature. As

previously noted, parties are encouraged to and often able to resolve their disputes without the




        Case 2:19-cv-00614-WCG Filed 10/05/20 Page 1 of 2 Document 100
court’s help. Informal resolution without the court’s involvement saves both the court and the

parties time and resources. In light of Plaintiff’s incarceration, the court encourages counsel for

the defendants to reach out to Plaintiff in an effort to resolve the matter.

       IT IS THEREFORE ORDERED that Plaintiff’s motion to compel discovery (Dkt. No.

99) is DENIED.

       Dated at Green Bay, Wisconsin this        2nd     day of October, 2020.

                                                       s/ William C. Griesbach
                                                       William C. Griesbach
                                                       United States District Judge




                                                  2

        Case 2:19-cv-00614-WCG Filed 10/05/20 Page 2 of 2 Document 100
